Citation Nr: 9907725	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1967 to 
February 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) December 1996 rating decision 
which denied service connection for peripheral neuropathy.


REMAND

The veteran's service records reveal that he served in 
Vietnam from April 1968 to April 1969; his military 
occupational specialty (MOS) was fuel specialist.  His 
medical records do not reveal any pertinent report or 
clinical findings on enlistment medical examination in 
November 1966 or periodic medical examination in October 
1969.  In April 1970, he sought emergency room treatment 
associated with diarrhea, nausea, vomiting, and dizziness.  
In February 1971, he was again admitted to the emergency room 
with reports of diarrhea, dizziness, and nausea, indicating 
that he had no loss of appetite; clinical impression was 
viral infection.  On service separation medical examination 
in January 1971, he reported occasional cramps and pain in 
his arms and legs, but indicated that he did not seek medical 
treatment.

On VA medical examination in September 1989, the veteran 
indicated that he was involved in the handling of Agent 
Orange in Vietnam (he claimed he wallowed around in the 
chemical, was directly sprayed with Agent Orange, and was 
present in recently sprayed areas).  He denied any pre- or 
post-service exposure to potentially toxic chemicals.  In 
1971, he reportedly began a many-year history of rash on his 
lower extremities which persisted into the middle 1980s, 
resolving after treatment in Grand Junction.  On examination, 
it was indicated that he had possible exposure to toxic 
chemicals, but there was no evidence of current or residual 
manifestations.  

VA outpatient treatment records from March 1982 to December 
1996 reveal intermittent treatment associated with various 
symptoms and illnesses including dermatological, orthopedic, 
and neurological problems with the veteran's lower 
extremities.  Peripheral neuropathy was initially diagnosed 
in July 1995, at which time it was indicated that it was of 
unknown etiology.  On numerous occasions during treatment, he 
indicated that he experienced various problems with his feet 
and legs for many years.  

At a January 1999 Travel Board hearing, the veteran testified 
that he was directly exposed to Agent Orange during his 
Vietnam service; he was reportedly involved in the loading of 
a substance which he believed to have been Agent Orange (the 
barrels which he was pumping had an orange stripe around 
them), and having had his feet repeatedly soaked in the 
substance.  He indicated that he initially noticed problems 
with his feet about one year prior to service separation, but 
he was not a "complainer" and did not seek medical 
treatment for his feet in service.  Reportedly, he 
experienced recurrent problems with his feet since service, 
including pain, numbness, and recurrent skin disorders, 
noting that he received medical treatment for his feet at a 
VA facility in Grand Junction, Colorado, since the 1970s; he 
believes that an "Agent Orange protocol" examination was 
performed in Grand Junction in the 1970s.  Thus, all 
available VA treatment records from Grand Junction since 
service separation should be secured and associated with the 
veteran's claims folder.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992) (when VA is on notice of the existence and 
relevance of evidence, it must obtain same prior to issuing a 
decision).

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  If a veteran had wartime 
service in Vietnam, as is the case here, service connection 
may also be allowed on a presumptive basis for certain 
diseases associated with exposure to Agent Orange, including 
acute and subacute peripheral neuropathy, if the disease 
becomes manifest to a compensable degree within 1 year after 
the veteran's separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(e) (1998). 

While the evidence of record does not reveal clinical 
evidence of peripheral neuropathy within 1 year after the 
veteran's separation from service, there is a current 
diagnosis of that disease; service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  In this case, it is not clear whether 
there is a causal link or relationship between symptomatology 
manifested in service and/or Agent Orange exposure and the 
veteran's current peripheral neuropathy.  Thus, the Board 
believes that a VA neurological examination would be useful 
to determine the origin and etiology of the peripheral 
neuropathy.  See Suttmann v. Brown, 
5 Vet. App. 127, 137 (1993).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any foot disabilities since service.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
incorporated into the claims folder, 
particularly all VA treatment records 
from Grand Junction since February 1971.

2.  The veteran should be afforded a VA 
neurological examination to determine 
the nature and origin of his peripheral 
neuropathy and whether it is 
etiologically related to his period of 
active service.  All indicated testing 
should be conducted.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to provide an opinion on the 
etiology of peripheral neuropathy, with 
particular attention directed to the 
veteran's service, including his claimed 
in-service exposure to Agent Orange.  
The examiner should be requested to 
provide an opinion whether it is as 
likely as not that the veteran's 
peripheral neuropathy is causally linked 
to any in-service symptomatology and/or 
his exposure to Agent Orange.  If the 
etiology of any peripheral neuropathy 
found cannot be determined, the examiner 
should so state for the record.  The 
rationale for all opinions expressed 
should be explained.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


